In an action inter alia to recover damages for medical malpractice, defendant Good Samaritan Hospital appeals from an order of the Supreme Court, Suffolk County, dated January 15, 1976, which (1) granted the branch of its motion which sought to vacate its default in appearing before a medical malpractice panel only to the extent of staying an inquest pending a hearing before the next panel, on condition that said defendant’s attorneys pay $250 each to plaintiff’s attorney and codefendants’ attorneys, and (2) directed that determination of the balance of the motion, which sought to vacate the said inquest, be held in abeyance pending further application containing proof of appearance at, and completion of, the next hearing. Order modified by deleting (1) so much of the first decretal paragraph thereof as follows the word “granted” and (2) the second decretal paragraph thereof. As so modified, order affirmed, without costs or disbursements. Although a default in appearance before a medical malpractice panel, which meets only infrequently, is a serious matter, it was an improvident exercise of discretion not to grant, without condition, this unopposed motion, promptly made, to vacate an unintentional default. Cohalan, Acting P. J., Margett, Damiani, Rabin and Titone, JJ., concur.